Barker, J.
1. The motion to quash was rightly overruled. The objections stated in it were general, and were not assigned specifically, as required by the statutes. See Pub. Sts. c. 214, § 25; Commonwealth v. Sholes, 13 Allen, 554; Commonwealth v. Intoxicating Liquors, 105 Mass. 176; Commonwealth v. Murray, 135 Mass. 530; Commonwealth v. Jenks, 138 Mass. 484. Besides this, the indictment was good.
2. The defendant contends that he was not guilty, because the title of the property out of which he cheated the persons whom he defrauded by his false pretences, and which so came into his possession as treasurer of the corporation, did not pass to himself but to the corporation. It was not necessary to allege or prove that he got the property on his own account, or that he derived or expected to derive personally any gain. Commonwealth v. Harley, 7 Met. 462. An intent to defraud, accompanied by the actual commission of a fraud, by means of the false pretences used for the purpose of perpetrating it, constitutes the offence. Commonwealth v. Drew, 19 Pick. 179, 182. Commonwealth v. McDuffy, 126 Mass. 467. If, by the use of false pretences, one is defrauded by being induced to part with his possession of property, and to confide it to the defendant, when he would not otherwise have done so, the defendant is guilty of the offence. Commonwealth v. Coe, 115 Mass. 481, 502.
A person who is an officer of a corporation must answer personally for the crimes which he commits while acting in his official capacity, where the wrong is. done to third persons for the benefit of the corporation, as in the more ordinary case where the wrong is done to the corporation for the benefit of himself. Commonwealth v. Moore, 166 Mass. 513. In the present case there was no allegation that the defendant intended to acquire the property for himself, but only to obtain and get it into his hands and possession. Aside from some possible question of *96variance this was enough, and no question of variance was raised at the trial or argued here.
3. The remaining contention made by the defendant’s brief is, in substance, that evidence that the money obtained by his frauds was disbursed by the corporation, and that he personally received no benefit from it, was competent in his defence. So far as this contention is founded upon the theory that the offence was not committed unless he intended to get the title to the property in himself, or to personally get pecuniary benefit from it, it is disposed of by what has been said above. So far as such evidence might have tended to show the defendant’s true intent, he cannot complain that it was excluded. The subsequent disposition of the money by the corporation was no part of the transaction which constituted his crime. That transaction closed with his obtaining the possession of the money by means of his false pretences. If the Commonwealth had contended that the corporation was a sham ora fiction, evidence of what became of-the money might have tended to throw light upon that subject. But the indictment alleged, and the government proved, the existence of the corporation. The disposition of the money by it was a subsequent fact, not part of the transaction itself. So far as others than the defendant may have acted in the disposal of the money by the corporation, it was the act of third persons; and while the defendant’s own acts in that regard might be used against him, he could not make evidence in his own favor, outside of the transaction itself.
These are all the questions argued on the defendant’s brief.

Exceptions overruled.